Citation Nr: 1342563	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  05-29 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.   Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to herbicide exposure and diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a hearing before the Board in August 2006.  The Board remanded the Veteran's claims for additional development in August 2007.

In August 2009, the Board denied the Veteran's claims.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims.  In a June 2010 Court Order, pursuant to a Joint Motion for Partial Remand, the Veteran's claims for entitlement to service connection for diabetes mellitus and peripheral neuropathy were remanded to the Board for additional development.  The Board remanded the claims for additional development in April 2011.  

The Board notes that the Veteran's representative submitted additional medical evidence consisting of VA treatment and surgical reports dated in December 2013.  Although a waiver of review by the Agency of Original Jurisdiction (AOJ) was not included with the records, the medical records are duplicative of records already considered by the AOJ and the Board may consider that evidence.  


FINDINGS OF FACT

1.  The Veteran does not have diabetes mellitus that is attributable to active service, including exposure to herbicides in service.

2.  The Veteran does not have peripheral neuropathy that is attributable to active service, including exposure to herbicides in service or was caused or made worse by a service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran does not have diabetes mellitus that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The Veteran does not have peripheral neuropathy that is the result of disease or injury incurred in or aggravated during active service, including exposure to herbicides and peripheral neuropathy is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claims.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claims, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in June 2004, August 2004, March 2006, September 2007, October 2008, January 2009, May 2012, and October 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking the agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the November 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board recognizes that assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  However, VA's duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service or a disease manifesting during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claims for service connection on appeal, the record is devoid of any competent lay or medical evidence that the disabilities are the result of a disease or injury incurred in or aggravated by active service because an inservice event or injury is not shown.  The Board is cognizant that there are instances in which lay testimony can serve to establish an association between service and the claimed disability or death for the purpose of requesting an examination.  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or diagnosing simple conditions such as a dislocated shoulder, and lay testimony as to a continuity of symptomatology can satisfy the requirements and trigger the need for an examination.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).

VA must provide a medical examination as necessary to make a decision on claims, where the evidence of record, taking into consideration all information and lay or medical evidence, including statements of the claimant, and where, the claimant had been diagnosed to have a disability, and had proffered competent lay evidence of continuous symptoms of the disorder, observable by a lay person, since discharge.  Where there is evidence of record satisfying two of the requirements, competent evidence of a current disability and evidence indicating an association between the appellant's disability and his active service, but there is not of record, competent medical evidence addressing whether there is a nexus between the claimed disability and active service, VA is required to provide the claimant with a medical examination.  Charles v. Principi, 16 Vet. App. 370 (2002); 38 U.S.C.A § 5103A(d)(2) (West 2002).  

However, the Veteran in this case has not reported a continuity of the symptoms of his claimed disabilities since separation.  Instead, he has asserted a relationship between his claimed disabilities and his service which is outside his competence as a layperson.  Moreover, the Veteran has not submitted competent evidence to support his blanket assertions in that regard.  Therefore, the Board finds that examinations are not necessary in this case because the competent evidence of record does not indicate a relationship between the current disabilities and service.

The Board also finds that all of the other duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  Although the Veteran's representative has submitted statements which include the names of fellow service members with whom the Veteran served and he has requested that VA contact each of the individuals to confirm the Veteran's claim of exposure to herbicides during service, VA does not have a duty to contact those individuals, as that development is beyond the scope of the duty to assist.  The Veteran has not supplied adequate contact information for those individuals.  Further, VA does not have the resources to undertake such a task.  It does not appear that the Veteran or his representative made efforts to contact the individuals and no information from any of the named former service members was included with any statements from the Veteran or representative.  Consequently, the appellant has not identified any additional, unobtained, relevant, available evidence that VA has a duty to obtain.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  That includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Although the Veteran served during a period of war, he does not allege that any of the current disabilities at issue began in combat, and therefore the provisions pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a Veteran who engaged in combat with the enemy is not applicable.  38 U.S.C.A. § 1154(b) (West 2002).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  

The diseases for presumptive service connection based on herbicide exposure include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2013).  

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran claims that he has diabetes mellitus and peripheral neuropathy as a result of exposure to herbicides during service.  With regard to peripheral neuropathy, he has also claimed that disability is secondary to diabetes mellitus.  Initially, the Veteran contended that he never set foot in Vietnam and he testified to that assertion.  He claimed that he was exposed to herbicides which were dispersed in Laos where he was serving.  In later statements, he indicated that while he was never stationed in the Republic of Vietnam, he was on a flight which originated from Travis Air Force Base in Fairfield, California on January 16, 1968, which stopped at Air Force bases in Fairbanks, Alaska; Tokyo, Japan; Mabalacat, Philippines (Clark Air Force Base); Saigon, Vietnam; and terminated at Bangkok, Thailand.  He reported that the flight stopped at each location for twenty minutes and the passengers, including the Veteran exited the plane.  

The Veteran's service personnel records show that he served on active duty from December 1964 to December 1968, including service in Thailand from January 1968 to December 1968, and that he was awarded the Vietnam Service Medal.  His military occupation specialty was a radio relay equipment repairman.  

Additional personnel records dated in December 1967 reveal that the Veteran was ordered to report to the Terminal Reservation Counter, MAC Passenger Terminal, Travis Air Force Base on January 16, 1968, for Flight Number R259.  The Veteran's service personnel records show that he was stationed at Korat and Udorn, Thailand, from January 1968 to December 1968 and served with the 1974th Communications Group.

Also of records is an undated "STATEMENT" which notes that the Veteran was authorized "the Federal Income Tax Deduction for the month of December, for the calendar year 1968, by virtue of aerial flights over Vietnam, either as a crew member, or as a passenger."  That statement is signed by the Veteran and notes that it was attached as part of TDY orders.  

The Veteran's service medical records show that a sugar test was reported to be negative at his entrance examination in November 1964.  Clinical evaluation of the Veteran's endocrine system and upper and lower extremities was reported to be normal at that time.  The Veteran reported "sugar or albumin in the urine" on a report of medical history form prepared in conjunction with the entrance examination.  The examiner noted that the Veteran had one episode of hematuria.  A November 1967 examination performed for purposes of the Veteran being stationed on remote duty shows that a sugar test was negative and clinical evaluation of the endocrine system and upper and lower extremities was reported to be normal.  The Veteran's November 1968 separation examination shows that a sugar test was negative and clinical evaluation of the endocrine system and upper and lower extremities was reported to be normal.  The records do not show any complaints, findings, or treatment for diabetes mellitus or elevated glucose levels during service.  

VA examination reports dated in February 1969 and February 1972 do not show any reference to complaints or a diagnosis of diabetes mellitus or peripheral neuropathy.

Private treatment reports dated in October 1996 show that the Veteran was admitted to the emergency room for right lower extremity cellulitis.  He was diagnosed with new onset diabetes mellitus at that time.  He was prescribed oral Glucotrol.  

VA treatment reports dated in August 2001 show that the Veteran had a history of type 2 diabetes mellitus.  Additional treatment reports dated through August 2013 show treatment for diabetes mellitus. 

A VA examination report dated in January 2002 does not include any reference to diabetes mellitus or peripheral neuropathy.  

May 2002 and June 2002 responses from the National Personnel Records Center (NPRC) indicate that there was "no record of exposure to herbicides" for the Veteran.  

VA treatment records dated in December 2003 include an Agent Orange Registry examination which shows a diagnosis of type II diabetes mellitus.  The Veteran was noted to have been exposed to Agent Orange while serving in Laos.  The examiner noted that the Veteran did not serve in Korea or Vietnam.  The Veteran reported that he was stationed in Laos and Thailand on an Agent Orange Registry Code Sheet completed at the time of the examination.  

Associated with the claims file is a February 2004 letter from an Agent Orange Registry VA physician who performed the December 2003 physical examination of the Veteran.  The letter states that there was evidence of diabetes mellitus with peripheral neuropathy which were medical conditions potentially associated with Agent Orange exposure.   

A September 2004 VA examination does not include any reference to diabetes mellitus or peripheral neuropathy.  

Private treatment reports from various providers including Del Webb Cancer Center, Geneva 2000 Denture Center, and G. Joseph, D.D.S., are unrelated to treatment for diabetes mellitus or peripheral neuropathy.

An October 2005 statement from a R.S., a crew member who served with USAID from 1967 to 1969 is of record.  Mr. S. indicated that he served on the crew that flew the Veteran to a "site south of Ban Vat."  

Also associated with the claims file is a statement from R.C., dated in February 2006.  It is unclear whether Mr. C. is a former service member or in what capacity he was submitting the information requested by the Veteran about a site.  However, Mr. C. indicated that the Air Force out of Thailand maintained the sites until Air America got their own technicians in 1968.  He noted that the technicians out of Thailand came from Nakhon Pathom (NKP), Korot, and Udorn and would fly into Vietnam and then shuttle to and form the site.  He indicated that it had been forty years since that time and he was unable to remember a lot from that time.  

The Veteran submitted an internet article which indicates that beginning in November 1965 herbicides were sprayed in Laos and South Vietnam to "defoliate jungle growth along selected routes."  The article indicates that spraying continued at a relatively rapid rate until February 1967, when with the exception of one mission listed in May 1967 it ceased until November 1968.  The article noted that there was unconfirmed herbicide use by Air America or the Central Intelligence Agency in Vietnam, Laos, and southern Thailand based from the Udon Thani airbase.  

An undated VA Memorandum for the Record regarding herbicide use in Thailand during the Vietnam Era shows that the Department of Defense list indicates only limited testing of tactical herbicides was conducted in Thailand from April 2 to September 8, 1964, at the Pranburi Military Association associated with the Replacement Training Center of the Royal Thai Army near Pranburi, Thailand.  The location was noted to be "not near any U.S. military installation or Royal Thai Air Force Base."  The memorandum notes that VA received a letter from the Department of the Air Force which indicates that there are no records of tactical herbicide storage or use in Thailand.  The memorandum noted that there was a record of seventeen insecticide missions which involved the spraying of malathion insecticide to control malaria carrying insects in Thailand on limited dates in 1963 and 1966.  The memorandum notes that those facts were not sufficient to establish tactical herbicide exposure for any Veteran based solely on service in Thailand.  The memorandum also noted that there was sporadic use of non-tactical (commercial) herbicides within fenced perimeters and if a veteran's MOS included contact with base perimeters there was a greater likelihood of exposure.  The military occupation specialties included security police and especially dog handlers, neither of which was the Veteran's MOS during service.  

At an August 2006 Travel Board hearing, the Veteran testified that he never set foot in Vietnam and he believed he was exposed to herbicides during service in Laos.  He later testified that he flew into Bangkok but stopped in Vietnam.  He indicated that he spent his last year of service in Southeast Asia.  He indicated that he served in Laos assisting pilots with radio beacons which pilots used as a navigational light.  He stated that if there were ever any problems he had to get on a helicopter and go "wherever I had to go."

A statement dated in November 2008 from the Air Force Historical Research Agency archivist B.L.S., indicates that the Agency had no record of the use of herbicides on United States radio air navigation sites in Laos in 1968.  He noted that while Agent Orange and Agent Blue were sprayed on the Ho Chi Minh train in Laos in 1968, there is no record that United States radio air navigation sites were targeted or in the target area.  The archivist submitted the unit histories of the 1974th Communications Group at Korat and Udorn, Thailand, from January 1, 1968, to December 31, 1968, when the Veteran was assigned to that group.  The extracts from the 1974th Communications Group reference the duties of the 1974th Communications Group but do not include any reference to the use of herbicide agents.  Those unit histories revealed that members of the 1974th Communications Group had been dispatched to Laos on brief field missions to maintain and repair radio air navigation sites in that country.

In March 2012, an Air Force Historical Research Agency archivist indicated that the repository consisted only of official United States Air Force (USAF) unit histories which are arranged by date.  He noted that if the flight the Veteran claimed stopped in Vietnam was a commercial flight under contract to the USAF to move personnel to Southeast Asia, there would not be any paperwork as commercial airlines were not under any obligation to provide the USAF History Program with their paperwork.  He noted that flight manifests, or passenger manifests, were also considered to be temporary records and therefore not retained after 90 days of completed flying.  Mr. S. indicated that further research could be undertaken if the Veteran identified the USAF unit that flew him into Vietnam.  

The Veteran's representative submitted a statement dated in July 2012 in which he reported that the airline that flew the Veteran back and forth from Laos was called the "Flying Tiger" and that the airplane was privately owned.  

An October 2012 response from the archivist of the Air Force Historical Research Agency, indicates that the "Tower Logs" from various Air Force bases were not considered permanent and were not kept after their usefulness was determined to be over and as those documents were not in the Agency's collection of official USAF unit histories.  He noted that there was not a retention rule for those types of documents and they were most likely destroyed.  He indicated that he reviewed the 60th Military Airlift Wing's (the unit based at Travis Air Force Base) official unit history from January through June 1968 and found that there were only two air routes that went from Travis Air Force Base, California, to Bangkok, Thailand.  The two flights were the normal scheduled flight from Travis to Hickam to Wake to Clark to Bangkok to Yokota to Travis and the "Embassy Run" flight whose route was Travis to Hickam to Guam to Clark to Saigon to Bangkok to New Delhi to Karachi to Dharan to Torrejon to Charleston to Travis.  He noted that the Embassy Run flight departed every Friday of the month but January 16, 1968, the date when the Veteran was shown to be flying, was a Tuesday so it was assumed that the Veteran flew on the regularly scheduled "channel" flight from Travis (SUU) to Bangkok (BKK).  He concluded that the Agency's holdings could not support the contention that the Veteran stopped in Vietnam on his way to Thailand.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for diabetes mellitus, including as due to exposure to herbicides or peripheral neuropathy, including as due to exposure to herbicides or as secondary to a service-connected disability.

As an initial matter, the Board notes that members of the United States armed forces serving in Thailand between July 1965 and March 1973 who served in direct support of operations in Vietnam were eligible for the Vietnam Service Medal. However, while the Veteran's service in Thailand made him eligible to receive that decoration, the competent evidence of record does not show that he had actual in-country service in Vietnam.  

The Veteran's service personnel records do not show any service in the Republic of Vietnam.  Moreover, VA contacted several agencies including the National Personnel Records Center (NPRC) and the Air Force Historical Research Agency who undertook development to confirm the Veteran's claim of having set foot in Vietnam and none were able to do so.  The archivist of the Air Force Historical Research Agency specifically indicated that there were only two flight paths used for transit from Travis Air Force Base to Bangkok, Thailand.  The flight path that stopped in Vietnam only flew on Fridays and the date of the Veteran's flight to Thailand was on a Tuesday.  Consequently, the Air Force Historical Research Agency was unable to verify the Veteran's claim of having stopped in Vietnam.  Additionally, the NPRC indicated that there was no evidence of in-service exposure to herbicides.  

Moreover, while the October 2005 lay statement from Mr. S., states that he was a crew member on a flight that flew the Veteran to a "site south of Ban Vat," that statement does not establish that the site was in Vietnam.  Mr. S. did not indicate that the flight flew into Vietnam nor did he specify the location where the Veteran was flown.  While Ban Vat is located in Vietnam, a "site south of Ban Vat" could include sites in Laos as the Laos border is very close to Ban Vat.  Therefore, that statement does not verify that the Veteran's flight stopped in Vietnam.  

Consequently the Veteran does not meet the conditions of service involving duty or visitation in the Republic of Vietnam for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  38 U.S.C.A. § 1116(a)(1)(A) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  In order to qualify for the presumption due to service in Vietnam, the regulation requires in-country duty or visitation to Vietnam during service which is not shown for the Veteran.  Haas v. Nicholson, 20 Vet. App. 257 (2006).  The Board finds that the preponderance of the evidence is against a finding that the Veteran had service in the Republic or Vietnam, served near the perimeter of any Thai facility during a time herbicides were used, or was otherwise exposed to herbicides during service.  The Veteran initially denied having been in Vietnam when he filed his claim.

It may nevertheless be shown that the Veteran was actually exposed to Agent Orange and that service connection for diabetes mellitus and peripheral neuropathy is warranted on that basis. 

The Board is cognizant that the Veteran's allegations of herbicide exposure include the theory that he had direct contact with Agent Orange during field assignments in Laos.  However, the NPRC, in response to a request for documents showing that the Veteran was exposed to herbicides, found that "no records of exposure to herbicides" could be found for the Veteran. 

While the unit histories of the 1974th Communications Group at Korat and Udorn, Thailand, from January 1, 1968, to December 31, 1968, when the Veteran was assigned to that group show that members of the 1974th Communications Group were dispatched to Laos on brief field missions to maintain and repair radio air navigation sites in that country, the November 2008 statement from Mr. S., the archivist at the Air Force Historical Research Agency expressly indicated that there was no record of any use of herbicides at radio air navigation sites in Laos in 1968.  The archivist acknowledged that Agent Orange was sprayed on the Ho Chi Minh trail in Laos in 1968.  However, there is no evidence in the unit histories of the 1974th Communications Group, the Veteran's service personnel records, or elsewhere in the claims folder indicating that the Veteran served in an area where herbicides were used.

Additionally, a VA Memorandum for the Record addressing the use of tactical herbicides in Thailand indicates that, according to the Department of Defense, herbicides such as Agent Orange were sprayed extensively in 1964 and 1965 at the Replacement Training Center of the Royal Thai Army near Pranburi, Thailand, but were not used at any other location in Thailand at that time or at any other point during the Vietnam Conflict.  However, the Department of Defense has determined that those stationed at some bases in Thailand may have been exposed to herbicides if stationed on the perimeter of the base.  Howeve, the Veteran's military duties are not shown to be the type of perimeter duties that would result in service on the perimter of the Thai bases where he was station.  Significantly, however, while the Veteran's service personnel records shows that he was stationed at Korat and Udorn, Thailand, from January 1968 to December 1968, those records do not establish, nor does the Veteran assert, that he served in Pranburi, Thailand, in 1964 and 1965, or that he served on the perimeter of the bases where he served.  

With regard to the article submitted by the Veteran which indicates that there that there was unconfirmed herbicide use by Air America or the CIA in Vietnam, Laos, and southern Thailand based from the Udon Thani airbase, that article may not be used to support the Veteran's assertion of exposure to herbicides during his service in Thailand.  The article specifically notes that the use of herbicides was unconfirmed and the service department had not confirmed herbicide use.  Therefore, that article may not be used to support the Veteran's allegation of herbicide exposure in Thailand.  

The competent evidence of record, including the unit histories for the 1974th Communications Group and the October 2005 lay statement described above, supports a finding that the Veteran performed brief maintenance and repair missions at radio navigation equipment sites in Laos in 1968.  However, the Board finds that the preponderance of the evidence is against a finding that herbicides were sprayed there during that period such that the Veteran would have been exposed to herbicides.  Additionally, while the Veteran had service in Thailand, he is not shown to have served on the perimeter of the bases where he was stationed.  Consequently, the claims for service connection for diabetes mellitus and peripheral neuropathy are not warranted on a presumptive basis nor has the Veteran been shown to have been exposed to herbicides outside of Vietnam.  

The Board has also determined that service connection for diabetes mellitus and peripheral neuropathy are not warranted on a direct basis.  

The Board finds that the competent evidence does not show a relationship between the Veteran's diabetes mellitus and his period of active service.  The earliest medical evidence of a diagnosis of diabetes mellitus was in 1996, almost thirty years after the Veteran left service and the earliest evidence of peripheral neuropathy came at the time of the Agent Orange Registry examination in December 2003, more than thirty-five years after the Veteran left service.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after active service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first indications of diabetes mellitus and peripheral neuropathy is also evidence that weighs against the Veteran's claims. 

The evidence does not reveal a showing of a relationship of the Veteran's diabetes mellitus or peripheral neuropathy and his period of active service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that the Veteran's diabetes mellitus or peripheral neuropathy are related to his period of service or that diabetes mellitus manifested within one year of the Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013).

With regard to the claim of secondary service connection for peripheral neuropathy, because service connection has not been granted for diabetes mellitus, service connection for peripheral neuropathy as due to a service-connected disability may not be granted.  

Although the Veteran contends that he has diabetes mellitus and peripheral neuropathy related to his active service, specifically to exposure to herbicides in service, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (2013).  The Veteran's opinion is not competent to provide the requisite etiology of diabetes mellitus or peripheral neuropathy because those matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, his statements regarding his diabetes mellitus and peripheral neuropathy being related to exposure to herbicides in service are not competent as he is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology.

The Board finds that the preponderance of the competent evidence is against a finding that the Veteran had diabetes mellitus or peripheral neuropathy during service and the file does not contain competent evidence linking either diabetes mellitus or peripheral neuropathy to service, including exposure to herbicides.  There is also no lay evidence of any continuity of symptomatology between active service and the Veteran's current diagnoses.  In addition, diabetes mellitus is not shown to have manifested to a compensable degree within one year following separation from service.  The Board finds that the preponderance of the evidence is against a finding that the Veteran served in the Republic of Vietnam, on the perimeter of a Thai Air Force base, or was otherwise exposed to herbicides during service.

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for diabetes mellitus and peripheral neuropathy, and the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).
ORDER

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure is denied.  

Entitlement to service connection for peripheral neuropathy, to include as secondary to herbicide exposure or as due to a service-connected disability is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


